Citation Nr: 0503886	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, due to asbestos exposure or Agent Orange exposure.  

2.  Entitlement to service connection for sleep apnea due to 
Agent Orange exposure.  

3.  Entitlement to service connection for hypertension due to 
Agent Orange exposure.  

4.  Entitlement to service connection for allergic rhinitis 
due to  Agent Orange exposure.  

5.  Entitlement to service connection for benign prostatic 
hypertrophy due to Agent Orange exposure.  

6.  Entitlement to depression due to Agent Orange exposure.  

7.  Entitlement to post-traumatic stress disorder (PTSD) due 
to Agent Orange exposure.  

8.  Entitlement to service connection for poor circulation in 
the left leg due to Agent Orange exposure.  

9.  Entitlement to service connection for diabetes mellitus 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
December 1970.  He also had unverified service with the Naval 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and October 2002 rating 
decisions, which denied the aforementioned claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for the aforementioned 
disabilities based upon service incurrence.  Specifically, he 
maintains that he has a respiratory condition due to Agent 
Orange exposure, or in the alternative, due to his work with 
asbestos on the ship where he was stationed.  He claims that 
sleep apnea, hypertension, allergic rhinitis, benign 
prostatic hypertrophy, depression, PTSD, poor circulation in 
the left leg, and diabetes mellitus, were all caused by his 
exposure to Agent Orange, while serving on the USS Richard S. 
Edwards.  

In a July 2003 statement, the veteran requested that the RO 
obtain his more recent (since December 2002) VA treatment 
records in connection with his claims.  This should be done.  
The record also shows the veteran is in receipt of benefits 
from the Social Security Administration.  The records upon 
which this award was made should be obtained, and if not 
duplicative of evidence already of record, associated with 
the claims file.  With respect to the claim concerning a 
respiratory disorder, the record shows the veteran was 
treated for bronchitis in service, and bronchitis was among 
the respiratory disabilities recently diagnosed.  In view of 
this, the veteran should be examined to determine the nature 
and etiology of any current respiratory disorder.   

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration in connection 
with his claim for disability benefits 
and associate these with the claims file 
if not duplicative of evidence already of 
record.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.  

2.  All VA treatment records since 
December 2002, to include any report 
associated with any December 2002 Agent 
Orange Registry Examination, should be 
obtained and associated with the claims 
folder.  

3.  Schedule the veteran for a VA 
respiratory examination.  Send the claims 
folder to the physician for review; any 
report written by the physician should 
indicate that such a review was 
conducted.  All necessary testing should 
be done.  Ask the physician to opine - 
based on review of the evidence of 
record, examination of the veteran, and 
her or his professional expertise - as to 
whether it is at least as likely as not 
that any current respiratory disorder is 
related to respiratory complaints noted 
in service, and/or asbestos exposure.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




